DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-24 are pending; 
Claims 1, 3, 18-21 are currently amended; claims 2, 5-9 are original; claims 10-17 are withdrawn; claims 22-24 are new;
Claims 1-9 and 18-24 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 18-24 have been considered but are moot because the arguments does not apply to the current rejection of Reed and Goad necessitated by the amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 24 is indefinite because it is unclear what scope the recitation “corresponds” intends to entail. The Examiner suggests the use of the term “respective” or “associated” as appropriate. 
Dependent claims 2-9 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 18-24 are rejected under 35 U.S.C. 103 as being obvious over Reed (U.S. Pat. No. 9480367 B2) in view of Goad (U.S. Pat. Pub. No. 20110248134 A1).
Regarding claim 1, Reed teaches a handicap palm assist system comprising:
a first shell (Reed; 102);
a second shell (Reed; 104) the first shell and the second shell each having a substantially uniform inside diameter;
at least one connector for removably attaching the first shell to the second shell (Reed; see Fig. 2 for configuration).
However, Reed does not teach the first shell and the second shell each having a varying outside diameter to form a curved outer surface over the length of the first shell and the second shell.
Goad teaches the first shell and the second shell (Goad; Figs. 2-3, 40, 42) each having a varying outside diameter to form a curved outer surface over the length of the first shell and the second shell. There are a finite number of choices available to one of ordinary skill in the art to design the gripping elements as disclosed by Reed and Goad
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second shell of Reed having the varying diameter as disclosed by Goad. The motivation would have been to provide appropriate grip during the retention. Additionally, it would have been the obvious matter of design choice.
Regarding claim 2, Reed teaches a handrail (Reed; Abstract), the first shell (Reed; 102) and second shell (Reed; 104) sized to removably attach to the handrail.
Regarding claim 3, Reed teaches further comprising a handrail, the first shell (Reed; 102) having a first concave portion having an inside diameter substantially equal to the outside diameter of the handrail, the second shell (Reed; 104) having a second concave portion having an inside diameter substantially equal to the outside diameter of the handrail, the first shell and the second shell placing a force on the outside diameter of the handrail when connected to one another, wherein the two shells can be moved along the handrail when loosely connected, and can be tightened to one another with sufficient force that the two shells do not move with respect to the handrail (Reed; Col. 2 lines 51-52).
Regarding claim 4, Reed teaches where the first shell (Reed; 102) and the second shell (Reed; 104) are symmetrical.
Regarding claim 5, Reed teaches wherein the concave portion of the first shell (Reed; 102), and wherein the concave portion of the second shell (Reed; 104) further include a friction material (Reed; 118).
Regarding claim 6, Reed teaches wherein the outer surface of at least one of the first shell (Reed; 102) and the outer surface of the second shell (Reed; 104) includes a surface treatment to enhance gripping of the shell.
Regarding claim 7, Reed teaches where the first shell (Reed; 102) and the second shell (Reed; 104) are asymmetrical.
Regarding claim 8, Reed teaches wherein one the first shell (Reed; 102) and the second shell (Reed; 104) includes a handle (Reed; Abstract).
	Regarding claim 18, Reed teaches a plurality of the first shells (Reed; 102) and a corresponding plurality of second shells (Reed; 104) sized to removably attach to the handrail.
Regarding claim 19, Reed teaches a handicap palm assist system comprising:
a handrail (Reed; Abstract) having a first end and a second end;
a first attachment mechanism (Reed; R1 see annotated figure below) near the first end;
a second attachment mechanism (Reed; R2 see annotated figure below) near the second end; and
a leverage collar (Reed; 100) formed in the handrail between the first end and the second end of the handrail.
However, Reed does not explicitly teach the leverage collar having a varying outside radius to form a barrel shape having a larger outside radius near the middle of the first attachment mechanism and the second attachment mechanism.
Goad teaches the leverage collar (Goad; 30) having a varying outside radius to form a barrel shape having a larger outside radius.
Reed and Goad are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Reed having the leverage collar with the outer varying diameter as disclosed by Goad such that the larger diameter is near the middle of the first attachment mechanism and the second attachment mechanism. The motivation would have been to provide appropriate grip during the retention. Additionally, it would have been the obvious matter of design choice.
Regarding claim 20, Reed teaches the leverage collar (Reed; 100) is formed integrally with the handrail.
Regarding claim 21, Reed teaches a second leverage collar (Reed; 100) placed on the handrail.
Regarding claim 22, Reed teaches the first shell (Reed; 102) and second shell (Reed; 104) sized to be gripped by a human hand.
Regarding claim 23, Reed as modified teaches the first shell (Reed; 102) and second shell (Reed; 104) with the varying outer surface diameters is substantially barrel shaped when attached to the handrail.
Regarding claim 24, Reed teaches the first shell and second shell with the varying outer surface diameters that correspond to an arc of a circle having a center approximately six inches from a middle portion of the first shell and the second shell.

    PNG
    media_image1.png
    670
    303
    media_image1.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (U.S. Pat. No. 9480367 B2) in view of Goad (U.S. Pat. Pub. No. 20110248134 A1) and further in view of Slatter (U.S. Pat. Pub. No. 20040238714 A1).
Regarding claim 9, Reed teaches wherein at least one of the first shell (Reed; 102) and the second shell (Reed; 104) includes a screw opening (Reed; R1 see annotated figure below) therein, the screw opening accepting a setscrew (Reed; R2 see annotated figure below).
However, Reed is silent to disclose that the set screw opening accepting the setscrew which can be tightened so that one end of the set screw contacts the hand rail. 	Slatter teaches the screw opening accepting a setscrew which can be tightened so that one end of the set screw contacts the hand rail (see Slatter; Fig. 2A). 
Reed and Slatter are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Reed having the screw opening such that the opening accepting the setscrew which contacts the handrail. The motivation would have been to provide appropriate grip during the retention. Therefore, it would have been obvious to modify Reed as specified in claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631